Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with George Chaclas on 4/30/2021.

The application has been amended as follows: 

This amendment changes the dependency of Claim 48 from that of claim 14 to that of Claim 1:

48. The DC to DC power manager of [claim 14] claim 1


Allowable Subject Matter
Claims 1, 27-31, 33-49 are allowed.

The following is an examiner’s statement of reasons for allowance: 

The claims in the application are deemed to be directed to an nonobvious improvement over the prior art of record. Robinson et al. US 2011/0007491 teaches the general state of the art of DC to DC power mangers (see FIGURE 4).

Regarding Claim 1 and respective dependent claims:
The primary reason for allowance of the claims is the inclusion of the particular claimed structure comprising a DC to DC power manager comprising: - a DC power bus; - a digital data processor, a memory device in communication with the digital data processor and energy management schema operating on the digital data processor; - a single primary device port; - a primary power channel disposed between the single primary device port and the DC power bus and a primary switch operable by the digital data processor disposed along the primary power channel; - one or more converter device ports each including a reconfigurable power channel disposed between the converter device port and the DC power bus; - wherein each reconfigurable power channel includes a one-way DC to DC power converter having an input terminal and an output terminal and a plurality of converter legs each including a secondary switch, wherein the plurality of converter legs connect the DC power bus to one of the input terminal or the output terminal or connect the converter device port to one of the input terminal and the output terminal ; and, - wherein the one-way DC to DC power converter and each of the plurality of secondary switches is independently operable by the digital data processor to configure the reconfigurable power channel into one of three different power channel configurations 


Regarding Claim 28 and respective dependent claims:
The primary reason for allowance of the claims is the inclusion of the particular claimed structure comprising a DC to DC power manager comprising: - a DC power bus; - a digital data processor, a memory device in communication with the digital data processor and energy management schema operating on the digital data processor; - a single primary device port; - a primary power channel disposed between the single primary device port and the DC power bus and a primary switch operable by the digital data processor disposed along the primary power channel; - one or more converter device ports each including a reconfigurable power channel disposed between the converter device port and the DC power bus; - wherein 

Regarding Claim 33:
The primary reason for allowance of the claims is the inclusion of the particular claimed structure comprising a DC to DC power manager comprising: - a DC power bus; 4819-5975-2418.14Attorney Docket No.: 52289.00139 - a digital data processor, a memory device in communication with the digital data processor, and energy management schema operating on the digital data processor; - a primary power channel that does not include a DC to DC power converter disposed between a primary device port and the DC power bus; - a reconfigurable power channel, disposed between a converter device port and the DC power bus that includes a one-way DC to DC power converter having an input terminal and an output terminal and a plurality of secondary switches each independently operable by the digital data processor to reconfigure the reconfigurable power channel; - wherein the energy management schema is configured to determine for the primary external DC power device interfaced with the primary device port and for a secondary external DC power device interfaced with the converter device port, an operating voltage, a device type and power characteristics thereof, to determine a State of Charge (SoC) when the device type is determined to be a rechargeable DC battery, and to select a bus voltage that is matched with the operating voltage of the primary external DC power device.


Regarding Claim 35:
The primary reason for allowance of the claims is the inclusion of the particular claimed structure comprising a DC to DC power manager comprising: - a DC power bus; - a digital data processor, a memory device in communication with the digital data processor, and energy management schema operating on the digital data processor; 4819-5975-2418.15Attorney Docket No.: 52289.00139 - a primary power channel that .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL CAVALLARI whose telephone number is (571)272-8541.  The examiner can normally be reached on The examiner can normally be reached on Monday-Friday, 10:00-18:30. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	
	
	/DANIEL CAVALLARI/            Primary Examiner, Art Unit 2836